     Case 1:20-cv-00378-NONE-JLT Document 15 Filed 07/31/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    ERIC O’DELL,                                      Case No. 1:20-cv-00378-NONE-JLT (PC)

12                        Plaintiff,                    ORDER DENYING MOTION FOR
                                                        APPOINTMENT OF COUNSEL
13            v.                                        WITHOUT PREJUDICE

14    C. MIMS, et al.,                                  (Doc. 14)

15                        Defendants.
16

17           Plaintiff requests the appointment of counsel to represent him in this action. (Doc. 14.)

18   Plaintiffs do not have a constitutional right to appointed counsel in section 1983 actions, Rand v.

19   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to

20   represent a party under 28 U.S.C. § 1915(e)(1). See Mallard v. U.S. Dist. Court, 490 U.S. 296,

21   304-05 (1989). However, in “exceptional circumstances,” the Court may request the voluntary

22   assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

23           Given that the Court has no reasonable method of securing and compensating counsel, the

24   Court will seek volunteer counsel only in extraordinary cases. In determining whether

25   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

26   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

27   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

28   ///
     Case 1:20-cv-00378-NONE-JLT Document 15 Filed 07/31/20 Page 2 of 2


 1           In the present case, the Court does not find the required exceptional circumstances at this

 2   time. Even if it is assumed that Plaintiff is not well versed in the law and has made serious

 3   allegations that, if proven, would entitle him to relief, his case is not extraordinary. The Court is

 4   faced with similar cases almost daily. In addition, at this stage in the proceedings, the Court

 5   cannot make a determination on whether Plaintiff is likely to succeed on the merits; and, based on

 6   a review of the records in this case, the Court does not find that Plaintiff cannot adequately

 7   articulate his claims.

 8           In his motion, Plaintiff notes that his access to the prison law library is currently limited

 9   due to the COVID-19 pandemic. (See Doc. 14 at 2.) In the event Plaintiff requires an extension of
10   time to respond to a motion or court order due to these limitations, he may request such an

11   extension. The Court regularly grants extensions of time, as long as the requests are reasonable

12   and good cause is shown.

13           Plaintiff also notes that he requires certain documents from Defendants to litigate this

14   case. (Id. at 3.) Once the Court issues a Discovery and Scheduling Order, Plaintiff will then be

15   able to submit requests for production of documents and other written discovery requests directly

16   to defense counsel, pursuant to the order, the Federal Rules of Civil Procedure, and Local Rules.

17           For the foregoing reasons, the Court DENIES Plaintiff’s motion for the appointment of

18   counsel without prejudice.

19
     IT IS SO ORDERED.
20

21       Dated:    July 31, 2020                                 /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

                                                         2
